USDC IN/ND case 3:18-cv-00436-DRL-MGG document 25 filed 10/29/20 page 1 of 5


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JOSHUA TAYLOR,

                          Petitioner,

         v.                                                CAUSE NO. 3:18-CV-436-DRL-MGG

 WARDEN,

                          Respondent.

                                         OPINION & ORDER

        Joshua Taylor, a prisoner without a lawyer, filed a habeas corpus petition challenging a

disciplinary proceeding at Miami Correctional Facility (MCF 17-11-0390) in which he was found guilty

of resisting staff. The court grants this petition.

        The charge was initiated November 21, 2017. Officer A. Smith wrote a conduct report stating

as follows:

        On 11-21-17 at approximately 7:05 AM I, Officer A. Smith, was walking past chow
        hall four when I observed an Offender who appeared to be out of place. I then
        confronted the offender and recognized him to be Offender Taylor, Joshua
        DOC#160810 from PHU 405. I asked him what he was doing and he said, “I’m out
        at rec.” I then asked Sgt. A Burton if PHU was at recreation. Sgt. A. Burton informed
        me that PHU was at recreation in the recreation building. Offender Taylor’s recreation
        was then canceled. Officer C. Bever and I escorted him to PHU. When we arrived in
        front of PHU, Offender Taylor refused to enter the housing unit and pulled away from
        me. I instructed him to go, “turn around and cuff up.” He refused, so I asked Yard to
        “signal 8” Via the radio. When Sgt. A. Burton and Sgt. J. Thompson arrived on seen,
        Offender Taylor became more aggressive. He was once again verbally instructed to
        turn around to be placed in mechanical restraints. He refused and pulled away from
        Sgt. J. Thompson. At that time, Sgt. Thompson placed offender Taylor to the ground.
        Sgt. A. Burton and I, Officer A. Smith assisted Sgt. J. Thompson in gaining compliance
        and applied mechanical restraints to his wrists. Officer S. Kendall applied leg restraints.
        Sgt. A. Burton and I escorted Offender Taylor to RHU.

ECF 7-1 (errors in original). Staff witness statements were submitted, including the following

statement from Sergeant J. Thompson:
USDC IN/ND case 3:18-cv-00436-DRL-MGG document 25 filed 10/29/20 page 2 of 5


        On 11/21/17 at approximately 7:05 AM, I Correctional Sergeant J. Thompson was on
        phase 2 yard and I observed Offender Taylor, Joshua DOC #160810 in front of PHU
        in the grass area with a couple of officers next to him. I talked to Correctional Sergeant
        A. Burton while he was heading to the area. He asked if I would assist with the situation
        at hand. We then went to the area and Sergeant Burton took charge of the situation
        and started giving verbal commands to submit to mechanical restraints and ordered
        me to place Offender Taylor into mechanical restraints. I tried to place Offender
        Taylor into mechanical restraints and he started resisting. I then placed Offender
        Taylor on the ground and secured his left hand. Officer A. Smith secured his right
        hand while Correctional Sergeant A. Burton secured his upper torso and Correctional
        Officer C. Bever secured his legs. I placed him into mechanical restraints. Correctional
        Officer S. Kendall then placed Offender Taylor into mechanical legal restraints.
        Offender Taylor was then escorted to Restrictive Housing Unit.

ECF 7-6.

        On March 27, 2019, Mr. Taylor was formally notified of the charge. ECF 7-2. At screening,

he requested a witness statement from the inmate housed in cell “P106,” and review of the surveillance

video for the date and time in question to show that he was “grabbed . . . for no reason” and that “Sgt.

Tompson [sic] never grabbed me to restrain me.” Id. Before the hearing, a statement was obtained

from inmate D. Moran, who stated: “I seen Offender Taylor standing [illegible] 105 p dorm w/ his

hands up. Then he got put on his ass. That’s all I know. Couldn’t hear the altercation.”1 ECF 7-4

(errors in original). The hearing officer reviewed the surveillance video from Phase 2 Yard for

November 21, 2017, at 4:15 a.m. and concluded that “due to the positioning of the camera there is no

video evidence of this incident.” ECF 7-3.

        On December 5, 2017, a hearing was held on the charge and Mr. Taylor was found guilty.

ECF 7-10. As a result, he lost 30 days of earned-time credits and was demoted in credit-earning class.

Id. His administrative appeals were denied. ECF 7-11; ECF 7-12. He then filed this petition. ECF 1.

        When prisoners lose earned-time credits in a disciplinary proceeding, the Fourteenth

Amendment due process clause guarantees them certain procedural protections: (1) at least 24 hours


1The court notes that inmate Mr. Moran’s witness statement reflects that he resided in cell P449, whereas Mr.
Taylor requested a witness statement from the inmate in cell P106. ECF 7-4; ECF 7-2. Mr. Taylor does not
mention this apparent discrepancy or raise any claim about the witness statement in his petition. See ECF 1.


                                                     2
USDC IN/ND case 3:18-cv-00436-DRL-MGG document 25 filed 10/29/20 page 3 of 5


advance written notice of the charge; (2) an opportunity to be heard by an impartial decisionmaker;

(3) an opportunity to call witnesses and present documentary evidence when consistent with

institutional safety and correctional goals; and (4) a written statement by the factfinder of evidence

relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418 U.S. 539 (1974). To satisfy

due process, there also must be “some evidence” to support the hearing officer’s decision.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

        Mr. Taylor raises various grounds in his petition, including that he was denied evidence. ECF

1 at 3. The full panoply of rights available at a criminal trial are not applicable in the prison disciplinary

context. Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992). Nevertheless, an inmate does have

a right to request and present evidence when consistent with institutional safety and correctional goals.

Wolff, 418 U.S. at 564.

        Mr. Taylor claims that he was denied video evidence because the hearing officer did not review

the surveillance video for the proper time. ECF 1 at 3. Upon review, the court concludes that this

claim entitles Mr. Taylor to habeas relief. Specifically, the record reflects that Mr. Taylor timely

requested a review of the video evidence from this incident, which in his view would show that the

officer “grabbed [him] for no reason”—that he was not resisting. ECF 7-2. He also believed the video

would directly undercut Sergeant Thompson’s account. Id. The hearing officer reviewed the video,

but for the wrong time. The documents submitted by the respondent show that the incident occurred

at approximately 7:00 a.m., whereas the hearing officer reviewed the surveillance video at 4:15 a.m.

ECF 7-3.

        This error may have stemmed from discrepancies in reports about the incident’s timing. The

conduct report has an internal inconsistency, listing at the top that the incident occurred at 4:15 a.m.

but identifying in its body that the incident occurred at 7:05 a.m. ECF 7-1. The witness statements

submitted by other prison staff clarify that the incident occurred around 7:00 a.m. ECF 7-6; ECF 7-



                                                      3
USDC IN/ND case 3:18-cv-00436-DRL-MGG document 25 filed 10/29/20 page 4 of 5


7; ECF 7-8; ECF 7-9. The conduct report is also somewhat vague as to where the incident occurred

(ECF 7-1), though the staff witness statements establish that this incident occurred in Phase 2 Yard

(ECF 7-6; ECF 7-7; ECF 7-8; ECF 7-9). Mr. Taylor claims in his petition that the discrepancies or

ambiguities in the conduct report prejudiced him by causing confusion about the date, time, and

location of the underlying incident.

        The respondent argues that this error is not significant because “[r]egardless of the time

reviewed, there was not [sic] video available due to the camera positioning.” ECF 7 at 6. This point

seems to overstate the record. The hearing officer’s report shows only that no incident could be viewed

as of 4:15 a.m. ECF 7-3. The report doesn’t say there were no cameras in the area that could have

captured the incident. See id. Indeed, Mr. Taylor asserts without contradiction that there are three

different cameras in Phase 2 Yard, including one directly across from the area where this incident

occurred. ECF 20-1 at 2. Because the hearing officer never reviewed the video for 7:00 a.m., it is

unknown whether the incident was visible on camera, and from any of three cameras. ECF 7-3.

        Mr. Taylor was entitled to have this evidence considered, to the extent it was available. See

Hudson v. Knight, 751 F. Appx. 897, 900 (7th Cir. 2018) (vacating and remanding where prison officials

failed to review surveillance video for “possibly exculpatory video evidence” in accordance with

inmate’s request); Piggie v. McBride, 277 F.3d 922, 926 (7th Cir. 2002) (remanding for further

proceedings on inmate’s claim that disciplinary body failed to consider video evidence he requested,

and holding that if inmate’s request was timely, “relief should be granted”). Because the record shows

that Mr. Taylor was denied evidence that he timely requested, he is entitled to habeas relief. Since the

guilty finding must be vacated on this ground, the court doesn’t reach the other claims in the petition.

Prison officials remain free to charge Mr. Taylor again based on this same incident, as double jeopardy

doesn’t apply in the prison disciplinary context. Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996).




                                                   4
USDC IN/ND case 3:18-cv-00436-DRL-MGG document 25 filed 10/29/20 page 5 of 5


       For these reasons, the court GRANTS the habeas corpus petition and ORDERS the

respondent to file documentation by November 30, 2020 showing that the guilty finding in MCF 17-

11-0390 has been vacated and Mr. Taylor’s earned-time credits restored.

       SO ORDERED.

       October 29, 2020                              s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                 5
